Lansing, Ch. J.,
delivered the opinion of the court. On the trial I overruled this evidence, on the principle that the plaintiff having deliberately acknowledged in writing, on the 14th July, 1798, that all the accounts respecting the paper manufactory, subsisting between him and the defendants, had been fully satisfied and paid, he ought not to be permitted to destroy the effect of that acknowledgment by parol proof.
My reflections on the subject since, have convinced me that I was not correct in that opinion. A mere receipt for money is not within the rule which prohibits a party from giving evidence by parol, or essentially to vary a written agreement. The application of the rule to this extent would prevent the correction of any mistake, however apparent, and in many cases operate unjustly.
We are, therefore, of -opinion, that the evidence ought to *177have been admitted, and that a new trial be awarded. (See 2 Term. 366. 5 Vezey, jun. 87.) (a)
Rule granted.

 Cowen & Hill’s Notes to Phil. Ev. 214, 215. Trisler v. Williamson, 4 Harris & McHenry, 219. Maze v. Miller, 1 Wash. C. C. R. 328. Burnap v. Partridge, 3 Vermont R. 144. Wright v. Wright, 2 M’Cord Ch. R. 192, 205. House v. Law, 2 Johns. R. 378. MKinstry v. Pearsall, 3 id, 319. Tobey v. Barber, 5 id. 68. Putnam v. Lewis, 8 id. 389. Johnson v. Weed, 9 id. 310. Tucker v. Maxwell, 11 Mass. R. 143.